July 23, 2013




                               JUDGMENT

                The Fourteenth Court of Appeals
                       CONNOR R. BLAND, Appellant

NO. 14-12-01057-CV                        V.

           TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Texas
Department of Public Safety, signed September 24, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order
appellant Connor R. Bland to pay all costs incurred in this appeal. We further
order this decision certified below for observance.